DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, filed 2/4/21, with respect to the rejection of claims 44-49 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claims 44-49 under 35 U.S.C. 112 has been withdrawn. 
Applicant's arguments, see page 9, filed 2/4/21, regarding the priority claim have been fully considered but they are not persuasive. 
Applicant argues the present application teaches unitary construction (see p. 12 lines 29-30), and therefore claims 27-49 should receive an effective filing date of February 7, 2014.  The Examiner respectfully disagrees.
In order to receive an effective filing date of February 7, 2014, claims 27-49 must be adequately supported in Application No. 61/937,291.  However, Application No. 61/937,291 does not provide support for the unitary construction of the first and second sleeves, sleeving, or fiber connector, and the second plastic connector body.  Accordingly, claims 27-49 do not have an effective filing date of February 7, 2014.  
Examiner agrees the present application (p. 12 lines 29-30) discloses unitary construction, and as such claims 27-49 have an effective filing date of January 27, 2020.

Applicant argues Gniadek does not qualify as prior art to Applicant’s application, due to the claims having a priority date of February 7, 2014.  The Examiner respectfully disagrees.
As previously discussed, claims 27-49 have an effective priority date of January 27, 2020, and therefore Gniadek is prior art to claims 27-49.  The rejection is maintained.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 15/886266, Application No. 15/115931, PCT/US2015/014977, and Application No. 61/937,291, fails unitary construction of the first and second sleeves, sleeving, or fiber optic connector, and the second plastic connector body.  Accordingly, claims 27-49 are not entitled to the benefit of the prior applications, and have an effective filing date of January 27, 2020.  
The remaining claims, specifically claims 22-26, are entitled to the benefit of the prior applications, as the subject matter therein is adequately supported by the prior-filed applications, Application No. 15/886266, Application No. 15/115931, PCT/US2015/014977, and Application No. 61/937,291.  Therefore, claims 22-26 have an effective filing date of February 7, 2014.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over GNIADEK (US 2016/0266326 A1), cited in the IDS filed 1/7/21.
Re. Claim 27, GNIADEK discloses a hybrid electrical and fiber optic assembly 10 (Figs 21A and 21B; [0075]) comprising: 
a hybrid cable including first and second electrical conductors 75 and an optical fiber 58 (Figs 19A, 21A, and 21B; [0069], [0072]-[0073], [0075]); 
an optical and electrical connection device including:

a second connector body 150 that mounts at least partially within the first connector body 12 (Figs 21A and 21B; [0075]), the second connector body 150 establishing a first location for providing an electrical power connection with a mating optical and electrical connection component and a second location for providing a fiber optic connection with the mating optical and electrical connection component (Figs 16A-21C; [0072]);
first and second contact pins 72 that are respectively electrically connected to the first and second electrical conductors 75 of the hybrid cable, the first and second contact pins 72 being positioned at the first location of the second connector body 150 (Figs 16A-21C; [0072]);
a ferrule within an LC connector positioned at the second location, the ferrule supporting an end portion of the optical fiber (Figs 16A-21C; [0072]);
the first and second connector bodies 12 and 150 being configured such that the second connector body 150 is adapted to be loaded into the first connector body 12 through the front end of the first connector body 12 after the first and second contact pins 72 and the LC connector with the ferrule have been assembled at their corresponding first and second locations with respect to the second connector body 150 (Figs 21A and 21B; [0075]); and
 coupling sleeve 18 being configured to be turned relative to the first and second connector bodies and being assembled over the first and second connector bodies by moving the tum-to-engage coupling sleeve in a rear-to-forward direction relative to the first and second connector bodies (Figs 4A-4B and 16A-21C; [0062]-[0064]),
 wherein the second connector body 150 includes a forwardly facing surface, wherein sleeving 74 for housing the first and second contact pins 72 projects forwardly from the forwardly facing surface, and wherein the sleeving 74 is unitarily formed as part of the second connector body 150 (Fig 17; [0072]).
GNIADEK differs from the claimed invention in two aspects.  First, GNIADEK does not explicitly disclose the first and second connector bodies being formed of plastic.  Second, GNIADEK does not explicitly disclose a ferrule spring positioned at the second location.
Regarding the first difference, while GNIADEK does not explicitly disclose the material of either of the first and second connector bodies, GNIADEK does disclose the first connector body 12 is resilient material ([0068]), and the second connector body provides an insulative function to prevent electric shock ([0072]).  One of ordinary skill would have recognized plastic as a material both capable of resiliency and electrical insulation, and as such would have recognized plastic as a suitable material for both the first and second connector bodies and would have been motivated to use plastic as the material for the first and second connector bodies.  It has been held to be within the In re Leshin, 125 USPQ 416.
Regarding the second difference, while GNIADEK fails to directly disclose a ferrule spring at the second location, GNIADEK does disclose an LC connector at the second location ((Figs 16A-21C; [0072]).  Ferrule springs are commonly utilized in LC connectors to provide a forward biasing to the ferrule, and accordingly it would have been obvious to one of ordinary skill to include a ferrule spring as recited in the claim at the time the invention was effectively filed.  The claim would have been obvious because a particular known technique, in the present case the inclusion of a ferrule spring in an LC connector, was recognized as part of the ordinary capabilities of one skilled in the art.  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claim 28, GNIADEK renders obvious the hybrid electrical and fiber optic assembly as discussed above.  Also, GNIADEK discloses the forward ends of the first and second contact pins 72 are recessed inside the sleeving 74 (Fig 19B; [0072]-[0073]).
Re. Claim 29, GNIADEK renders obvious the hybrid electrical and fiber optic assembly as discussed above.  Also, GNIADEK discloses the sleeving 74 includes first and second portions of sleeving that at least partially surround the first and second contact pins 72, respectively, and the rear end of the sleeving 74 rear end is unitary with the forwardly facing surface of the second connector body 150 (Figs 16A, 16B, 20A, 20B, 21A and 21B; [0072]-[0073]).
Re. Claim 30, GNIADEK renders obvious the hybrid electrical and fiber optic assembly as discussed above.  
separate sleeves, and instead shows a dual-lobed sleeving to accommodate two pins.
The purpose of the sleeving as disclosed by GNIADEK is to protect the user from protection against accidental contact with the pins ([0072]).  One of ordinary skill would have recognized two separate sleeves, as recited in the claim, provide an even greater level of protection against accidental pin contact, as each pin is more fully enclosed within its own sleeve.  For these reasons, the claimed arrangement is obvious to one of ordinary skill at the time the invention was effectively filed.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claim 31, GNIADEK renders obvious the hybrid electrical and fiber optic assembly as discussed above.  GNIADEK also discloses a fiber optic housing 52, discussed above as housing the ferrule, and also discussed above as an obvious placement for a ferrule spring.  Moreover, an open space is defined between the fiber optic connector housing 52 and the sleeving 74 (best seen in Fig 19A), the open space extending rearwardly along the sleeving 74 to the forwardly facing surface of the second connector body 150 ([0073]).

Re. Claim 33, GNIADEK renders obvious the hybrid electrical and fiber optic assembly as discussed above.  GNIADEK also discloses an embodiment wherein the optical fiber is one of a plurality of optical fibers included with the hybrid cable, wherein the ferrule is a multi-fiber ferrule that supports end portions of the optical fibers in at least one row, wherein the ferrule is housed at least partially in a fiber optic connector housing 82, and wherein an open space is defined between the fiber optic connector housing 82 and the sleeving 74, the open space extending rearwardly along the sleeving 74 to the forwardly facing surface of the second connector body 450 (Figs 32 and 34A; [0082]-[0084]).  The claimed arrangement would have been obvious to one of ordinary skill at the time the invention was effectively filed, as GNIADEK discloses body 450 as an alternative arrangement to body 150.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claim 34, GNIADEK renders obvious the hybrid electrical and fiber optic assembly as discussed above.  GNIADEK also discloses the optical fiber 58 is one of  extending rearwardly along the sleeving 74 to the forwardly facing surface of the second connector body 150 ([0072]).  The statements made above regarding the obviousness of including a ferrule spring to forwardly-bias the ferrule of an LC connector applies to both connectors 52 illustrated within the second body.
Re. Claim 35, GNIADEK renders obvious the hybrid electrical and fiber optic assembly as discussed above, including first and second fiber optic connector housings 52.  As previously discussed, it would have been obvious to one of ordinary skill at the time the invention was effectively filed to form first and second sleeves, instead of a single dual-lobed sleeve, for the purpose of providing greater protection to the user from accidental electric shock.    
Re. Claim 36, GNIADEK discloses a hybrid electrical and fiber optic assembly 10 (Figs 21A and 21B; [0075]) comprising:
a hybrid cable including first and second electrical conductors 75 and an optical fiber 58 (Figs 19A, 21A, and 21B; [0069], [0072]-[0073], [0075]); 
an optical and electrical connection device including:
a first connector body 12 including a front end and a rear end, wherein the first and second electrical conductors and the optical fiber enter the first connector 
a second connector body 150 that mounts at least partially within the first connector body 12 (Figs 21A and 21B; [0075]), the second connector body 150 including a forwardly facing surface and sleeving 74 that projects forwardly from the forwardly facing surface, the sleeving being unitarily formed with the second connector body 150 (Fig 17; [0072]);
first and second contact pins 72 that are respectively electrically connected to the first and second electrical conductors 75 of the hybrid cable, the first and second contact pins 72 being housed within the sleeving 74 (Figs 16A-21C; [0072]);
a ferrule positioned at least partially within a fiber optic connector housing 52 coupled to the second connector body 150, the ferrule supporting an end portion of the optical fiber (Figs 16A-21C; [0072]);
the first and second connector bodies 12 and 150 being configured such that the second connector body 150 is adapted to be loaded into the first connector body 12 through the front end of the first connector body (Figs 21A and 21B; [0075]), wherein when the second connector body 150 has been mounted within the first connector body12, at least portions of the sleeving 74 and the fiber optic connector housing 52 are positioned forwardly with respect to the front end of the first connector body 12 (Figs 21A-21B; [0075]), wherein an open space is defined between the sleeving 74 and the fiber optic connector housing 52 (best seen in Fig 19A), and wherein the open space has a depth that extends rearwardly along the sleeving 74 to the forwardly facing surface of the second plastic connector body ([0073]); and

GNIADEK differs from the claimed invention in one aspect.  GNIADEK does not explicitly disclose the first and second connector bodies being formed of plastic.  
However, while GNIADEK does not explicitly disclose the material of either of the first and second connector bodies, GNIADEK does disclose the first connector body 12 is resilient material ([0068]), and the second connector body provides an insulative function to prevent electric shock ([0072]).  One of ordinary skill would have recognized plastic as a material both capable of resiliency and electrical insulation, and as such would have recognized plastic as a suitable material for both the first and second connector bodies and would have been motivated to use plastic as the material for the first and second connector bodies.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Re. Claim 37, GNIADEK renders obvious the hybrid electrical and fiber optic assembly as discussed above.
While GNIADEK discloses the fiber optic connector housing 52 is coupled to the second connector body 150 by fixing the housing 52 in a groove 63 formed in the second connector body 150 (Figs 20A and 20B; [0074]), GNIADEK does not disclose an arrangement wherein the fiber optic connector housing is coupled to the second connector body by a unitary connection.
Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  
Re. Claim 38, GNIADEK renders obvious the hybrid electrical and fiber optic assembly as discussed above.  GNIADEK also discloses an embodiment wherein the optical fiber is one of a plurality of optical fibers included with the hybrid cable, wherein the ferrule is a multi-fiber ferrule that supports end portions of the optical fibers in at least one row (Figs 32 and 34A; [0082]-[0084]).  The claimed arrangement would have been obvious to one of ordinary skill at the time the invention was effectively filed, as GNIADEK discloses body 450 as an alternative arrangement to body 150.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).    
Re. Claim 39, GNIADEK renders obvious the hybrid electrical and fiber optic assembly as discussed above.  GNIADEK also discloses the optical fiber 58 is one of first and second optical fibers 58 included with the hybrid cable, wherein the ferrule is one of first and second ferrules that support end portions of respective ones of the first 
Re. Claim 40, GNIADEK renders obvious the hybrid electrical and fiber optic assembly as discussed above.  GNIADEK also discloses the optical and electrical connection device is a plug and wherein the mating optical and electrical component defines a socket for receiving the plug (Figs 16A-21C; [0006], [0075]).
Re. Claim 41, GNIADEK renders obvious the hybrid electrical and fiber optic assembly as discussed above.  GNIADEK also discloses the second connector body 150 is secured within the first connector body 12 by a snap-fit connection (Figs 21A-21B; [0068], [0075]).
Re. Claim 42, GNIADEK renders obvious the hybrid electrical and fiber optic assembly as discussed above.  GNIADEK also discloses the turn-to-engage coupling sleeve 18 includes a bayonet connection structure for coupling with the mating optical and electrical connection component ([0063]).
Re. Claim 43, GNIADEK renders obvious the hybrid electrical and fiber optic assembly as discussed above.  GNIADEK also discloses a strain relief boot 14 mounts at the rear end of the first connector body 150 (Figs 21A-21C; [0062]).
Re. Claim 44, GNIADEK discloses a hybrid electrical and fiber optic assembly 10 (Figs 21A and 21B; [0075]) comprising:
a hybrid cable including first and second electrical conductors 75 and an optical fiber 58 (Figs 19A, 21A, and 21B; [0069], [0072]-[0073], [0075]); 
an optical and electrical connection device including:

a second connector body 150 that mounts at least partially within the first connector body 12, the second connector body 150 including a forwardly facing surface and sleeving 74 that projects forwardly from the forwardly facing surface, wherein the sleeving includes a dual-lobed sleeve that projects forwardly from the forwardly facing surface, the dual-lobed sleeve including rear ends that are unitary formed with the forwardly facing surface (Figs 16A-21C; [0072]);
first and second contact pins 72 that are respectively electrically connected to the first and second electrical conductors 75 of the hybrid cable, the first and second contact pins 72 being housed within the dual-lobed sleeve (Figs 16A-21C; [0072]);
ferrules positioned at least partially within fiber optic connector housings 52 coupled to the second connector body 150, the ferrules supporting end portions of the optical fibers (Figs 16A-21C; [0069]);
the first and second connector bodies 150 and 12 being configured such that the second connector body 150 is adapted to be loaded into the first connector body 12 through the front end of the first connector body 12, wherein when the second connector body 150 has been mounted within the first connector body 12, at least portions of the sleeving 72 and the fiber optic connector housings 52 are positioned forwardly with respect to the front end of the first connector body 12 (Figs 21A-21B; [0075]); and

GNIADEK differs from the claimed invention in three aspects.  First, GNIADEK does not explicitly disclose the first and second connector bodies being formed of plastic.  Second, GNIADEK does not explicitly disclose ferrule springs positioned within the fiber optic connectors to forwardly bias the ferrules within the connector.  Third, GNIADEK does not disclose an arrangement wherein the dual-lobed sleeve is replaced with first and second separate sleeves, and the second connector body is configured with open space provided between the first and second sleeves, the open space having a depth that extends rearwardly along the sleeves to the forwardly facing surface, the contact pins being respectively housed in the first and second sleeves.
Regarding the first difference, while GNIADEK does not explicitly disclose the material of either of the first and second connector bodies, GNIADEK does disclose the first connector body 12 is resilient material ([0068]), and the second connector body provides an insulative function to prevent electric shock ([0072]).  One of ordinary skill would have recognized plastic as a material both capable of resiliency and electrical insulation, and as such would have recognized plastic as a suitable material for both the first and second connector bodies and would have been motivated to use plastic as the material for the first and second connector bodies.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Regarding the third difference, the purpose of the sleeving as disclosed by GNIADEK is to protect the user from protection against accidental contact with the pins ([0072]).  One of ordinary skill would have recognized two separate sleeves extending rearward to the forward facing surface, as provided in the claim, provide an even greater level of protection against accidental pin contact, as each pin is more fully enclosed within its own sleeve along its entire exposed length.  For these reasons, the claimed arrangement is obvious to one of ordinary skill at the time the invention was effectively filed.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).

While GNIADEK discloses the fiber optic connector housings 52 are coupled to the second connector body 150 by fixing the housings 52 grooves 63 formed in the second connector body 150 (Figs 20A and 20B; [0074]), GNIADEK does not disclose an arrangement wherein the fiber optic connector housings are coupled to the second connector body by a unitary connection.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to couple the fiber optic connector and the second connector body via unitary construction, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).    
Re. Claim 46, GNIADEK renders obvious the hybrid electrical and fiber optic assembly as discussed above.  GNIADEK also discloses the optical and electrical connection device is a plug and wherein the mating optical and electrical component defines a socket for receiving the plug (Figs 16A-21C; [0006], [0075]).    
Re. Claim 47, GNIADEK renders obvious the hybrid electrical and fiber optic assembly as discussed above.  GNIADEK also discloses the second connector body 150 is secured within the first connector body 12 by a snap-fit connection (Figs 21A-21B; [0068], [0075]).
Re. Claim 48, GNIADEK renders obvious the hybrid electrical and fiber optic assembly as discussed above.  GNIADEK also discloses the turn-to-engage coupling 
Re. Claim 49, GNIADEK renders obvious the hybrid electrical and fiber optic assembly as discussed above.  GNIADEK also discloses a strain relief boot 14 mounts at the rear end of the first connector body 150 (Figs 21A-21C; [0062]).
Allowable Subject Matter
Claims 22-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or reasonably suggest a hybrid electrical and fiber optic assembly comprising a second plastic connector body that mounts at least partially within the first plastic connector body, the second plastic connector body establishing a first location for providing an electrical power connection with a mating optical and electrical connection component and a second location for providing a fiber optic connection with the mating optical and electrical connection component; first and second contact pins that are respectively electrically connected to the first and second electrical conductors of the hybrid cable, the first and second contact pins being positioned at the first location of the second plastic connector body; the first and second plastic connector bodies being configured such that the second plastic connector body is adapted to be loaded into the first plastic connector body through the front end of the first plastic connector body after the first and second contact pins, the ferrule and the ferrule spring have been assembled at their corresponding first and second locations with respect to the second plastic connector body, in combination with the remaining limitations of the claim.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RHONDA S PEACE/           Primary Examiner, Art Unit 2874                                                                                                                                                                                             	3/22/21